ROBERT L. BLAND, Judge,
dissenting.
The constitution of West Virginia provides that the state shall never be made defendant in any court of law or equity. However, on March 6, 1941, the Legislature passed an act creating the state court of claims as a special instrumentality of that body, for the purpose of providing a simple and expeditious method for the consideration of claims against the state, which, by reason of its constitutional immunity from suit, cannot be determined in a court of law or equity, and recommending the disposition thereof to the Legislature. The jurisdiction of the court is limited to the consideration of such claims and demands against the state as it should, as a sovereign commonwealth, in equity and good conscience discharge and pay. I do not regard the present claim as one belonging to that category. If the state were suable the claimant could have no recovery in a court of law. There is no evidence in the record to support the claim or give it dignity or standing in any court. Only by the widest stretch of fanciful imagination can it be held that the state should be responsible for the alleged damages sustained by claimant on account of the atomic reverberations of the blasting operations of the road commission. Seemingly the award made overlooks the inferior and insecure construction of claimant’s concrete *102block buildings, and the effect of the elements upon them. The road commission is without authority of law to enter into a contract providing for the payment of the claim before it is considered by the court of claims or the Legislature. A state is not bound by the unauthorized acts of public officers. State v. Chilton, 49 W. Va. 453. The head of a state agency may concur in a claim against the state, but the court of claims is not obliged to be bound by such concurrence, especially when it appears from the record that it is not one for which the Legislature should make an appropriation of the public funds. My conception of duty in the premises forbids my concurrence in the award in this case made by majority members.